Citation Nr: 0840608	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for arthritis of the 
right and left hips.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a dental disability 
due to trauma.

7.  Entitlement to service connection for a dental disorder 
for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1951 to April 1955, 
and from March 1956 to May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In addition, in a written statement dated in July 2007, the 
veteran submitted a notice of disagreement with respect to a 
decision of December 2006 which pertaining to service 
connection for a dental disorder.  The issue of entitlement 
to service connection for a dental disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Chronic disorders of the back, hips, feet and heart were not 
present during service, were not manifest until many years 
after service, and there is no competent evidence that the 
veteran's current disabilities may be related to service.  


CONCLUSION OF LAW

Chronic disorders of the back, hips, feet and heart were not 
incurred in or aggravated by service, and arthritis and 
cardiovascular disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in October 
2003 and March 2005 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims 
for service connection, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The duty-to-assist 
letter was provided before the adjudication of his claims.  
The veteran was also provided information regarding the 
assignment of potential disability ratings and effective 
dates in March 2006.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran's service medical 
records have been obtained.  His post-service medical 
treatment records have also been obtained.  The veteran has 
not been provided VA disability evaluation examination, and 
the Board finds that an examination is not warranted.  The 
Board finds that an examination is not required for the 
purpose of obtaining medical opinions regarding the 
likelihood that any current disability is related to an 
incident in service because the Board finds that there is no 
credible evidence that any disorder may be related to any 
incident during service.  In this regard, there is no medical 
opinion currently of record indicating a possible 
relationship, and the preponderance of the evidence indicates 
that there has not been continuity of symptomatology since 
service.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to consider the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 

During the hearing held in July 2008, the veteran testified 
that his claimed disabilities were related to incidents in 
service in July 1951 when he fell in a grease pit and also 
when he was almost struck by lightning.  

Initially, the Board finds that the veteran's account of 
having fallen in a grease pit and almost being struck by 
lightning during service is credible.  The Board notes that 
the history is corroborated by service medical records which 
show that the veteran was seen for observation on July 26, 
1951, after he fell into a grease pit that morning.  He 
reportedly struck the left lower costal margin.  The 
diagnosis was observation for possible abdominal injury. 
Another record dated July 27, 1951, indicates that he was 
being observed after being knocked down by lightning.  He was 
subsequently returned to duty.    

Nevertheless, there is no objective evidence of chronic 
problems subsequent to those injuries.  On release from the 
hospital, it was stated that no complications were found.  
Subsequent service medical records do not contain any 
complaints, findings or diagnoses pertaining to the currently 
claimed disabilities.  The report of a medical examination 
conducted upon discharge from his first period of service in 
April 1955 reflects that clinical evaluation of all bodily 
systems was normal.  Similarly, the report of a medical 
examination conducted upon separation from the veteran's 
second period of service in April 1958 is likewise negative 
for any abnormality except for an inguinal hernia which is 
not currently claimed.  

There is no evidence of heart disease or arthritis from 
within a year after separation from service.  The earliest 
medical records pertaining to problems are from many years 
after separation from service.  

In summary, although the veteran was treated for a fall 
during service, chronic disorders of the back, hips, feet and 
heart were not present during service, were not manifest 
until many years after service, and there is no competent 
evidence that the veteran's current disabilities may be 
related to service.  This absence of continuity weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  

To the extent that the veteran's testimony may be interpreted 
as suggesting continuity of symptomatology since service, the 
Board finds that such testimony is outweighed by the 
contemporaneous medical examinations which were conducted in 
service which show that the claimed disabilities were not 
present.  Accordingly, the Board concludes that chronic 
disorders of the back, hips, feet and heart were not incurred 
in or aggravated by service, and arthritis and cardiovascular 
disease may not be presumed to have been incurred in service.  


ORDER

1.  Service connection for a back condition is denied.

2.  Service connection for arthritis of the right and left 
hips is denied.

3.  Service connection for arthritis of the feet is denied.

4.  Service connection for bilateral pes planus is denied.

5.  Service connection for a heart disorder is denied.


REMAND

In a written statement dated in July 2007, the veteran 
submitted a notice of disagreement with a decision of 
December 2006 regarding service connection for a dental 
disorder.  That decision granted service connection for a 
dental disorder for treatment purposes.  In particular the 
decision found that teeth number 7 and 10 were injured by 
trauma in service.  In his notice of disagreement, he stated 
that his claim was for all of the teeth.  He also asserted 
that the RO should assigned compensable ratings.  The RO 
subsequently issued another rating decision in February 2008 
which denied service connection for compensation purposes.  
However, the RO has never issued a statement of the case on 
those issues.  Due process considerations mandate that the 
case be REMANDED for a statement of the case on the issues.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue a statement of 
the case in response to the July 2007 
notice of disagreement with the rating 
decision of December 2006 which the 
veteran asserts failed to address all 
teeth and failed to grant a compensable 
rating.  The RO should then allow the 
veteran 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect his appeal of those 
issues to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


